ORDER
Patricia , Hulsey . (“Claimant”) appeals from a decision, of the Labor and Industrial; Relations Commission-' denying her claims against the,Second Injury Fund for failure to prove a compensable- primary injury ,and failure to provide competent, reliable and persuasive medical causation evidence. Claimant argues the Commission erred in denying her claims because the Commission failed to review the whole record and improperly discounted the Claimant’s medical and vocational experts.
We have reviewed the briefs of the parties and the record on appeal and affirm the decision of the Commission. An opinion reciting the detailed facts and restating principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).